Case: 14-51212      Document: 00513074819         Page: 1    Date Filed: 06/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-51212                                    FILED
                                  Summary Calendar                              June 11, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
CHRISTOPHER DAVID ALLEN,
                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:03-CR-132




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Christopher Allen has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Allen has not filed a response.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51212   Document: 00513074819    Page: 2   Date Filed: 06/11/2015


                               No. 14-51212

     We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibili-
ties herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                     2